                Case 6:18-bk-06821-CCJ              Doc 107     Filed 05/21/19       Page 1 of 1
[Doabtsty] [Order Abating Relief from Stay]




                                              ORDERED.
Dated: May 21, 2019




                                    UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                            ORLANDO DIVISION
                                            www.flmb.uscourts.gov



In re:                                                                   Case No. 6:18−bk−06821−CCJ
                                                                         Chapter 7
Don Karl Juravin
aka Don Adi Juravin



________Debtor*________/

                           ORDER ABATING MOTION FOR RELIEF FROM STAY

   THIS CASE came on for consideration, without hearing, of the Motion for Relief From Stay filed by
Creditor Bella Collina Property Owner's Association, Inc. Document 106 (the "Motion"). After a review of
the Motion, the Court determines that the motion is deficient as follows:


         The prescribed filing fee of $181.00, as required by the Bankruptcy Court Schedule issued in
         accordance with 28 U.S.C. § 1930 was not paid.

   Accordingly it is

   ORDERED:

   1. Consideration of the motion is abated until the deficiency is corrected.

   2. The automatic stay of 11 U.S.C. § 362(a) is continued in effect until further order of this Court. The
deadlines of 11 U.S.C. § 362(e)(1),(2) are tolled during the abatement period.

The Clerk's office is directed to serve a copy of this order on interested parties.
*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
